Exhibit 10.30

CONSENT, WAIVER AND AMENDMENT NO. 1 TO WARRANT

This CONSENT, WAIVER AND AMENDMENT NO. 1 TO WARRANT dated as of December 19,
2006 (this “Agreement”) is made and entered into by and between Verticalnet,
Inc., a Pennsylvania corporation (the “Company”), and                      (the
“Noteholder”).

BACKGROUND

WHEREAS, the Company and the Noteholder are parties to that certain Note and
Warrant Purchase Agreement, dated as of August 16, 2005, as amended (the “August
Agreement”), by and among the Company and the Purchasers set forth on Exhibit A
thereto (the “Purchasers”), pursuant to which: (i) the Company issued and sold
to the Purchasers, and the Purchasers purchased from the Company, Senior Secured
Convertible Promissory Notes due July 2, 2007, as amended (the “August Notes”),
in the aggregate principal amount of Six Million Six Hundred Thousand Dollars
($6,600,000); (ii) the Company issued to the Noteholder that certain Warrant,
dated as of August 16, 2005 (the “Warrant”), to purchase          shares of the
Company’s common stock at an exercise price of $5.39 per share, each as adjusted
for the Company’s June 12, 2006 one-for-seven reverse split; and (iii) the
Company and the Noteholder entered into that certain Security Agreement, dated
as of August 16, 2005, by and among the Company and the Purchasers (the
“Security Agreement” and together with the August Agreement, the August Notes
and the Warrant, the “Transaction Documents”), pursuant to which the Company
granted to the Noteholder a security interest with respect to the Collateral (as
defined in the Security Agreement);

WHEREAS, pursuant to Section 4.7 of the Security Agreement, the Company must
obtain the Noteholder’s written consent to grant any Lien (as defined in the
Security Agreement) with respect to the Collateral;

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of May 15,
2006 (the “May Agreement”), by and between the Company and RADCLIFFE SPC, LTD.
for and on behalf of the Class A Convertible Crossover Segregated Portfolio (the
“Buyer”): (i) in consideration for the Buyer loaning the Company Four Million
Dollars ($4,000,000), the Company issued the Buyer that certain Senior
Subordinated Discount Note in the principal amount of Five Million Three Hundred
Thousand Dollars ($5,300,000) (the “May Note”); and (ii) the Company agreed to
seek the Purchasers’ consent to permit the Company and its subsidiaries to grant
the Buyer a lien and security interest in all of the Company’s and its
subsidiaries’ assets, including the Collateral, to secure the Company’s
obligations under the May Note (the “Radcliffe Lien”); and

WHEREAS, in consideration for the Company reducing the exercise price of the
Warrant from $5.39 per share to $0.88 per share and the Company and the Buyer
entering into the Subordination and Intercreditor Agreement in substantially the
form attached hereto as Exhibit A by and among the Buyer, the Company, the
Noteholder and the other signatories thereto (the “Subordination and
Intercreditor Agreement”), the Noteholder desires to grant its consent to permit
the Company and its domestic subsidiaries to grant the Buyer the Radcliffe Lien
and to enter into, and otherwise approve the terms and conditions of, (i) the
Security Agreement in



--------------------------------------------------------------------------------

substantially the form attached hereto as Exhibit B by the Company and each
domestic subsidiary of the Company in favor of the Buyer (the “Radcliffe
Security Agreement”) and (ii) the Guaranty and Suretyship Agreement in
substantially the form attached hereto as Exhibit C by and among the Company and
each of its domestic subsidiaries (the “Guaranty and Suretyship Agreement”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the mutual representations, warranties,
agreements and covenants contained herein, hereby agree as follows:

1. Consent and Waiver to Security Interest. Pursuant to Section 7.7(b) of the
Security Agreement, the Noteholder hereby:

a. consents to the Company and its domestic subsidiaries granting the Radcliffe
Lien to the Buyer pursuant to the terms and conditions of the Radcliffe Security
Agreement;

b. consents to the Company and its domestic subsidiaries entering into, and
otherwise approves the terms and conditions of, the Radcliffe Security
Agreement, the Guaranty and Suretyship Agreement and the Subordination and
Intercreditor Agreement (collectively, the “New Security Agreements”); and

c. waives any and all objections, rights or claims arising from the Transaction
Documents or otherwise with respect to the Company and its domestic subsidiaries
(i) granting the Radcliffe Lien pursuant to the Radcliffe Security Agreement,
(ii) entering into each of the New Security Agreements and (iii) filing any and
all Uniform Commercial Code financing statements, certificate of title
documentation and other documentation evidencing the Radcliffe Lien.

2. Amendment to the Warrant. The defined term “Warrant Price” set forth in
Section 9 of the Warrant is hereby amended and restated in its entirety as
follows:

““Warrant Price” means $0.88, as such price may be adjusted from time to time as
shall result from the adjustments specified in this Warrant, including Section 4
hereto.”

3. Miscellaneous.

a. Except as amended hereby, the Transaction Documents shall remain in full
force and effect.

b. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.

c. This Agreement is executed voluntarily and without any duress or undue
influence on the part or behalf of any of the parties hereto. The parties hereto
acknowledge that



--------------------------------------------------------------------------------

they have read this Agreement and the New Security Agreement in their entirety,
that they have been provided with the opportunity to consult with their legal
counsel in connection with this Agreement and the New Security Agreements, that
they understand the terms and consequences of this Agreement and the New
Security Agreements, and that they are fully aware of the legal and binding
effect of this Agreement and the New Security Agreements.

d. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

e. The Company shall not provide any other Purchaser with additional
consideration beyond the consideration set forth herein, to obtain the consent
and agreement of such other Purchaser to the terms and conditions set forth in
this Agreement, unless the Company offers the same additional consideration to
the Noteholder.

IN WITNESS WHEREOF, the parties hereto have caused this Consent, Waiver and
Amendment No. 1 to Warrant to be duly executed as of the date first above
written.

 

VERTICALNET, INC. By:  

/s/ Nathanael V. Lentz

Name:   Nathanael V. Lentz Title:   President and CEO NOTEHOLDER: Entity Name
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Subordination and Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Radcliffe Security Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Guaranty and Suretyship Agreement



--------------------------------------------------------------------------------

Noteholders

 

Noteholder

   Warrant
Shares

Alpha Capital AG

   51,072

Bristol Investment Fund, Ltd.

   51,072

CAMOFI Master LDC

   51,072

Castle Creek Technology Partners LLC

   102,143

DKR Soundshore Oasis Holding Fund Ltd.

   51,072

Harborview Master Fund LP

   40,858

Iroquois Master Fund, Ltd.

   117,465

JGB Capital L.P.

   30,643

Nite Capital LP

   25,536

Platinum Long term Growth I, LLC

   25,536

Portside Growth and Opportunity Fund

   25,536

Smithfield Fiduciary LLC

   51,072

Whalehaven Capital Fund Limited

   51,072